UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2009 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number:333-144101 Media Sentiment, Inc. (Exact name of registrant as specified in its charter) Nevada 20-5740705 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 529 Buchanan St. San Francisco, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number:(415) 861-3421 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None not applicable Securities registered under Section 12(g) of the Exchange Act: Title of each class None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [X]No [] Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceeding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 232.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X]No [] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Not available Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.3,640,440 as of April 14, 2008 Table of Contents TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 2. Properties 12 Item 3. Legal Proceedings 12 Item 4. Submission of Matters to a Vote of Security Holders 12 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Item 6. Selected Financial Data 14 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 19 Item 8. Financial Statements and Supplementary Data 20 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 21 Item 9A(T). Controls and Procedures 21 Item 9B. Other Information 22 PART III Item 10. Directors, Executive Officers and Corporate Governance 22 Item 11. Executive Compensation 26 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 Item 13. Certain Relationships and Related Transactions, and Director Independence 30 Item 14. Principal Accountant Fees and Services 30 PART IV Item 15. Exhibits, Financial Statement Schedules 31 2 Table of Contents PART I Item 1.Business Company Overview We own and operate an online news media analysis research service. The service is called MediaSentiment™ and quantifies qualitative press coverage, or what we refer to as Media Sentiment®. The central premise behind MediaSentiment™ is that media reports about the American economy in general and about specific, publicly traded companies contain important information which can be quantified, graphed, and presented to our customers in a manner that helps them understand media sentiment in order to make more informed decisions related to it. This can benefit our customers as they interpret and track the potential impact of media sentiment on the overall financial markets and as it may affect particular companies. Currently, our MediaSentiment™ research product assists our customers in quickly understanding the cumulative sentiment reflected in earnings news released by publicly traded companies for NYSE and NASDAQ companies. Our proprietary tracking software quickly finds and scans available news releases for key words and provides an assessment as to whether the overall tone of the news story is positive or negative. We have developed and are currently offering a few versions of our product: 1. Media Sentiment ® free version, accessible by internet customers on our web site at www.mediasentiment.com 2. Media Sentiment ® free version, accessible by internet customers from their own products via an RSS feed 3. Media Sentiment ® free version for individual alerts, accessible by users via other web sites that offer financial news and information, via distribution with a partner, 4. Media Sentiment ® free version for individual alerts, accessible by users via their own e-mail programs by signing up to our free service at www.mediasentiment.com, 5. Media Sentiment Limits™ free version which offers historical data for statistically significant stock price movement intervals accessible by internet customers on our web site at www.mediasentiment.com 6. Media Sentiment Limits™ subscription version which offers real-time data for statistically significant stock price movement intervals accessible by internet customers on our web site at www.mediasentiment.com 7. Media Sentiment Limits™(free and subscription versions) integration with TD AMERITRADE where users with a TD AMERITRADE account receive free real-time quotes and charts that display the alerts on the chart for each of our Media Sentiment alert 8. Media Sentiment™ integration with MetaStock, a Thompson Reuters product where users with subscriptions to MetaStock and to a Media Sentiment service receive our Media Sentiment alerts, both in real-time and historically, integrated into the MetaStock product. 3 Table of Contents Our business plan is to generate income from advertising sold on our free version of the product and by promoting and marketing monthly subscriptions to our Media Sentiment Limits™ research product to customers. However, we have generated limited revenues in this endeavor to date.We have a net loss of $2,682 for the year ended December 31, 2009. As of December 31, 2009, we had $846 in current assets, and current liabilities in the amount of $371,549.Accordingly, we had a working capital deficit of $370,703 as of December 31, 2009. Currently, our operations are substantially reduced and we have limited marketing campaigns for our products and, if we do not obtain financing, we will be forced to pursue other business opportunities. Our Business We believe that there have been dramatic qualitative and quantitative changes in media reporting over the last decade. Persons interested in media reports now have a variety of options and vast stores of information to negotiate. For frequent users of media reports, such as active stock market traders, the processing and assimilation of data has become much more complex. Also, with the advent of online trading and Electronic Communication Networks (ECN) that enable trading directly, the speed at which investors and traders may need to make decisions has increased dramatically as well. Our business model relies on our capability to give customers near real-time measurement and trend analysis of the media sentiment regarding the public companies they may wish to track. We believe customers are interested in media sentiment because they believe that media sentiment either reflects public sentiment, drives public sentiment, or both, and that public sentiment affects the general economy and particular companies. We create our research product, MediaSentiment™, by using our computer systems to search the Internet for publicly available media reports about publicly traded companies. Our computer systems are comprised of equipment we have purchased in addition to equipment that we lease from our internet service providers, Godaddy.com, Inc. We use proprietary Internet search engine technology that is focused on searching strictly news and publicly traded corporate websites. We do not pay to access any news sites; our searches are restricted to information available for free to the public. Our computer systems analyze the news reports published on the Internet using our proprietary software to measure the sentiment. Our MediaSentiment™ trend system measures sentiment by searching each media report for certain key words and phrases that we have previously identified both as significant to determining sentiment and as indicative of either positive or negative sentiment. By quantifying the number of words or phrases in a media report that indicate positive or negative sentiment, we then classify each report as positive, negative or neutral. Next we total the number of each of the positive, negative and neutral reports and then calculate the percentage each category represents of the overall media coverage for the requested period of time. The results are then displayed graphically for the benefit of our customers on our password protected website. Our computers have been collecting and analyzing media reports since June of 2002, which allows us to present both historical and current information so that our customers can also observe any trends. Our system further allows our customers to access the source media reports and abstracts of the source reports, which we access and prepare should they wish to review any of the media reports that underlie our alerts. Because we do not access any fee-charging news sources, neither we nor our customers have any additional costs associated with accessing the source reports. 4 Table of Contents HeadsUp, another feature of our MediaSentiment™ research product, attempts to forecast the effects of the media sentiment resulting from the earnings release reports of publicly traded companies on the company’s stock price on the trading day following the reports. HeadsUp presents users with an easy to use graphical interface, displaying thumbs up and thumbs down assessments of the media sentiment. These assessments are strictly an analysis of the cumulative media sentiment of earnings releases of the publicly traded companies and are not buy or sell recommendations for the specific stocks. They are meant to help users make a faster and better buy or sell decision by providing information in real time manner. These thumbs up and thumbs down recommendations are generated automatically by our computer systems. We have developed a product named MediaSentiment Pro which adds two additional features to complement the HeadsUp feature found in MediaSentiment™: 1. MediaSentiment UpperHand™ performs a correlation analysis automatically with two selected technical indicators that indicate buy/sell market pressures and presents to users the stock symbols of companies who meet the selected criteria. 2. MediaSentiment BigMovers™ performs a correlation analysis automatically between Wall Street’s analysts’ estimates versus the actual earnings per shares that selected companies report. MediaSentiment Pro is a unique product which enables traders and investors to rapidly receive an estimate of the impact of the sentiment regarding the earnings press release, combined with buy/sell market pressures as determined by selected technical analysis indicators. All this is done in near real-time and presented in a proprietary, easy to use and understand graphical user interface, which literally gives users a thumbs up or thumbs down on selected stocks: § HeadsUp symbols are indicated by one thumb up or one thumb down § UpperHand symbols are indicated by two thumbs up or two thumbs down § BigMovers symbols are indicated by three thumbs up or three thumbs down We have also developed a product MediaSentiment for MetaStock that integrates Media Sentiment indicators into a traditional technical analysis platform through a partnership with MetaStock, a Reuters product. This product enables users to see historical charts of the correlations of media sentiment indicators with stock price, trading volume, and other technical analysis indicators. It also enables users to receive HeadsUp and UpperHand signals on the charts in near real-time. We have signed distribution and marketing agreements with Equis International, a division of Reuters and the makers of MetaStock. Under the terms of the Marketing Agreement, we are granted the right to market the MetaStock products and receive royalties based on sales volume. Under the terms of the Distribution Agreement, Equis International is granted the right to market our products and receive commissions for its sales. 5 Table of Contents Based on our research, we believe that the quantifying of Media Sentiment® and integrating that quantification into a traditional technical analysis is a new and innovative idea which has the potential to increase the capabilities of technical analysts who currently rely heavily on stock price and volume as indicators Another component of our MediaSentiment™ system is the newsletter, E-motions. We developed the newsletter to explore case studies highlighting the relationship between big price moves in MediaSentiment™ featured stocks, news coverage, and investor sentiment. We have stopped the development and distribution of e-motions for lack of funds. We have stopped the beta testing of the product code named Distiz.com that we announced previously for lack of funds. We will consider re-starting development of this product at a later date. On October 10, 2007 we signed Application Programming Interface (API) development and marketing agreements with optionsXpress, Inc.These agreements allow us to use optionsXpress, Inc.’s API technology. This API technology was developed by optionsXpress, Inc. The agreements renew automatically on a yearly basis, unless one of the parties gives a 30 day written notice. We developed the implementation of this API module into MediaSentiment Pro platform. We believe that optionsXpress, Inc. users may be able to benefit from the information that MediaSentiment Pro provides. The marketing agreement allowed us to receive a royalty-free, worldwide right to use, display, copy, and reproduce the optionsXpress, Inc. and Xpresstrade, LLC trademarks solely in connection with promotion of optionsXpress, Inc. and Xpresstrade, LLC on the Media Sentiment, Inc. website and pursuant to the terms of the Agreement. Both parties agreed to work in good faith to provide educational information through online seminars or other means, the content of which shall be subject to the prior review and written approval of a principal of optionsXpress. On November 6, 2007 we signed Application Programming Interface (API) development and marketing agreements with T2 API Technologies, LLC, a Delaware limited liability company, affiliate of TD AMERITRADE, Inc. The API agreement allows us to use real time financial data from TD AMERITRADE, Inc. to integrate with MediaSentiment Pro products. This API technology was developed by T2 API Technologies, LLC. We developed the implementation of this API module into MediaSentiment Pro platform. We believe that TD AMERITRADE, Inc. users may be able to benefit from the information that MediaSentiment Pro provides. The marketing agreement allows us to receive a royalty-free, worldwide right to use, display, copy, and reproduce the TD Ameritrade, Inc. trademarks solely in connection with promotion of TD Ameritrade, Inc. on the Media Sentiment, Inc. website and pursuant to the terms of the Agreement. Both parties agreed to work in good faith to advertising and market the integrated product, including advertising on both companies’ websites of the content which shall be subject to the prior review and written approval of a principal of TD Ameritrade, Inc. 6 Table of Contents We have developed a system called Media Sentiment Limits™ and released it to the public during the month of October 2008. Media Sentiment Limits calculates two sets of stop limits based on statistical analysis of previous performance and presents those stop limits in real time to the user. These stop limits are for informational purposes and are not intended to be a trading method or system. With Media Sentiment Limits we provide the media sentiment alerts for free and charge a monthly fee of $99.95 if users sign up to receive the values of the limits. We allow a 30 day free trial for all users and only after the trial period expires we charge the monthly fee on a recurring basis. We have developed RSS and e-mail distribution versions of our free products and released them for testing throughout 2009. Also, we have developed historical and real-time reports and made them available for free to our customers on our web site at www.mediasentiment.com. Also, we have a distribution understanding with a financial news distributor, FinancialContent.com to distribute individual stock ticker alerts to their network of financial news web sites where our media sentiment alerts have been accessible to be received by millions of viewers from web sites part of their distribution network. As we do not have a formal agreement with FinancialContent.com, there is no insurance that this distribution understanding will continue in the future. Strategy Our strategy is to further develop the first MediaSentiment™ system to offer more powerful search capabilities and cover more news sources and public companies. We are currently in discussions with several web-development and programming companies to determine which company is best suited to expand our software to encompass a wider range of news sources and public companies. We are currently scanning news sources for public companies trading on NYSE and NASDAQ. According to our internal reports, for the year ending December 31, 2009 the company has given a total of 3,624 Media Sentiment Limits alerts.For the year ending December 31, 2008 the company has given media sentiment for: 2,046 Media Sentiment Limits, 875 HeadsUp sentiment measurements, 901 UpperHand sentiment measurements and 40 BigMovers sentiment measurements. Each sentiment measurement represents a single company.We anticipate that in the future, a single company may receive multiple sentiment measurements or more than one product component.We anticipate that future versions of MediaSentiment™ will increase the number of news sources which will be interrogated by our search engine, seek to implement more user-friendly tools to enhance the performance of the product, and improve and further develop the trend graphs. Also based on internal reports, our mediasentiment.com web site received 8,199 visitors cumulatively for the month of December 2009, which we believe is representative for the months when we do not purchase advertising, and 89,202 visitors cumulatively for the month of October 2009, which we believe it shows the growth potential for the months when we do purchase advertising. 7 Table of Contents Our existing business plan entails continuing to market these products through strategic partnerships, direct marketing and sales, and advertising to online traders/investors. Our initial target market for our products is the financial users’ community and, more specifically, online investors. We believe that the online investor relies on the Internet as a primary news provider for research and investment decision making processes and that these investors are unable to independently analyze the sheer volume of information available through the Internet. In addition to our existing marketing partnership with Equis International, we intend to reach online investors by purchasing email lists from email brokers and sending direct marketing emails to online investors; and by purchasing online advertising on search engines and other relevant web sites. The field of sentiment analysis has evolved in recent years as more individuals and institutions have begun to recognize the potential impact of this new technology. New studies have indicated the merits of the sentiment analysis of the news media in general, and earnings press releases in particular, for the investment market segment. In January of 2006, the Federal Reserve Bank of St. Louis published a research paper titled Beyond the Numbers: An Analysis of Optimistic and Pessimistic Language in Earnings Press Releases. Among other things, the report concludes: “We find a significant market response to the levels and unexpected amounts of optimistic and pessimistic language in earnings press releases after controlling for other factors known to influence the market response to the announcement of earnings per se. These results suggest that market participants consider at least some portion of optimistic and pessimistic language usage in earnings press releases to be credible.” Since we began developing our technology, other firms have seen the potential need in the marketplace for technologies capable of contributing to investment/trading decisions through sentiment analysis. While these firms have developed and may develop technology and software that function in a similar fashion to ours, we are differentiated in the marketplace by having Media Sentiment our registered trademark and our patent-pending technology. We see the increased attention to this field as a strong indicator of market potential. We welcome the expansion of this new sector, and we believe that our technology is well-differentiated and has a unique target market. Following are the significant players in this new field of sentiment analysis: § Progress Software Corporation (NASDAQ: PRGS) provides application infrastructure software for the development, deployment, integration and management of business applications. Progress Software released Apama Event Store in 2006. Their market focus is on corporations, such as investment banks and hedge funds. Progress Software markets Apama EventStore as a real-time event data store and replay facility that enables the back testing of algorithmic trading strategies on historical data. 8 Table of Contents § Corpora Software is a trading company of Corpora plc. Corpora plc is a UK public company. Corpora Software released a product called Sentiment, which purports to use natural language processing to read news articles and to determine if coverage is positive, negative or neutral. This product seems to focus on the Public Relations industry and not on the financial sector. However, from their general description, it seems that the product could be adapted to read and analyze the sentiment resulting from financial news articles. § ComMetric Ltd., a UK company, provides Qualitative Media Analysis and Influencer Network Analysis. They plan to bring products to market in 2007, including CommEq which isolates, explains, and predicts the impact of media coverage on financial assets. CommEq wants to apply numerical approaches to correlate media output, corporate reputation, and financial prices. § Reuters revealed in 2006 it that it had produced a system that allowed computers to read news stories and then to trade on the back of them. Reuters started to provide black box trading systems to hedge funds based on algorithms that could read and interpret words in news articles as part of the decision making process. § Dow Jones News Analytics launched in 2007 a product in collaboration with RavenPack's computational linguistics and artificial intelligence technology. This tool transforms news into enhanced news data such as sentiment, novelty and relevance. The product provides: o Sentiment analysis of the news leverages two classification techniques - Expert Consensus and Key Word/Phrase Identification, and identifies whether a news story is positive, negative or neutral. o Novelty determines whether a news item is appearing for the first time or is an update to a previously published story. o Relevance provides a numeric indication of the extent to which a story is about a particular company, enabling users to focus on key stories and avoid those in which a company is merely mentioned. Property and Equipment Our principal offices are located at 529 Buchanan Street San Francisco, CA. We utilize computer equipment, which we lease on a monthly basis, to run our proprietary software, search the internet for media sentiment indicators, analyze search results, and provide results to our clients. We also lease internet bandwidth from our internet service provider to operate our business. Compliance with Environmental Laws We did not incur any costs in connection with the compliance with any federal, state, or local environmental laws. 9 Table of Contents Research and Development We have conducted all of our research and development activities thus far through independent contractors and anticipate continuing our current efforts in market research and development in like fashion. As part of this process, we will continuously survey the online investor community to gain an understanding of investors’ likes and dislikes. Based upon this feedback, we will likely consider the merits of offering additional products and services. Our contracts with the independent contractors specify that they provide “work for hire” and contain restrictions with regards to confidential information and services to our competitors, if any.The agreements provide that all information (pertaining to any of Company's inventions, designs, tools, equipment, unpublished written materials, plans, processes, costs, methods, systems, improvements, or other private or confidential materials) which is obtained by Contractor in the performance of Contractor's work and which is not publicly disclosed by Company shall be considered as confidential and proprietary to Company.The terms of Contractor's assignment including the Contractor's compensation and the assignment terms of other Company's employees and the scope of Contractor's work shall be considered confidential. The agreements provide further that, Contractor shall not at any time during or after such employment, disclose such information nor the nature of the service which Contractor renders to Company, except to authorized representative of Company.During the term of this Agreement and any renewals thereof, and for twelve (12) months after the expiration of the initial and renewal periods, Contractors agree that neither it nor any of its personnel will provide or attempt to provide, directly or indirectly, any services to any competitor of the Company. The individuals disclosed under “Significant Employees” in the section titled “Directors, Executive Officers and Corporate Governance” are the independent contractors currently providing us with our research and development Patents and Trademarks We own the software that we use to create MediaSentiment™. The rights and ownership of the software were acquired at formation in 2006 through theAugust 2008distribution of stock from our parent company Debut Broadcasting Corporation to its shareholders of record of April 20, 2007. We filed a U.S. Provisional Patent Application on August 8, 2003 with the United States Patent and Trademark Office for our software. This application was assigned Serial No. 60/493,869. A provisional patent application is a short version of a patent application which is used to establish an early filing date for a regular patent application filed at a later point in time. The provisional patent application does not result in the issuance of a patent. It is the company’s obligation to file a regular patent application within a year of the provisional patent application filing date. The failure to do so will result in the provisional patent application becoming useless. On August 9, 2005, we filed the full patent application for our technology as “Method and Apparatus to Forecast Effects of Media Sentiment, application serial number 11/200,398.” 10 Table of Contents Until a final decision is made regarding the award of the patent, we make use of the words “Patent Pending,” when discussing our technology. “Patent pending” means that someone has filed for a patent on an invention and is waiting to see if the patent is granted. Once the patent issues, the patent owner will stop using the phrase "patent pending" and start using a phrase such as "covered by U.S. Patent Number XXXXXXX." Inventors often mark their devices "patent pending" to deter competitors from copying the idea while the patent is under review. During the “patent pending” period, the inventor has no rights - only the hope of future rights, which don’t commence until the patent is issued and then are effective retroaction to the date of filing. The company uses the words “patent pending” in order to warn potential copiers that if they copy the product, they may have to stop later if and when the patent issues. The patent pending period usually lasts from one to three years. In July 2006 we announced that we had received registered status by the United States Patent and Trademark Office (USPTO) for the name Media Sentiment®. In December 2009 we received registered status by United States Patent and Trademark Office (USPTO) for our trademark image thumb symbol. We have registered the domain name: www.MediaSentiment.com We have registered with the Copyright Office, the copyrights for the caption work “Stock Performance vs Sentiment - Cisco,” which is a chart plotting the stock performance along with the media sentiment at various stock performance values. The registration form TX, TX 6-159-328 was declared effective as of July 28, 2004. Corporate Background Our prior parent corporation, Debut Broadcasting Corporation, Inc. (“DBI”), was originally incorporated in Nevada on January 22, 1999, as NewsSurfer.com Corporation. In January 2001, it changed its name to California News Tech, and in November 2001 it shifted its business plan to focus on providing online access to news media analysis for a subscription fee. On October 31, 2006, this business operation and its assets were transferred to us as a wholly owned subsidiary under the name Media Sentiment, Inc. (“MSI” or “Media Sentiment”). On May 17, 2007, our prior parent corporation completed a reverse merger with a private company known as Debut Broadcasting Corporation, Inc. (“Debut”), a Tennessee corporation, whereby it succeeded to the business of Debut and it changed its name to Debut Broadcasting Corporation, Inc. The intent of the merger was to create value for the shareholders of both our company and Debut. Our company received the proceeds of a debenture, the conversion of which was conditional upon the consummation of a merger such as the one which occurred with Debut.DBI signed a $100,000 debenture with a company known as JWA Ventures. The proceeds went to us but the debenture obligations remained with DBI.The shareholders of Debut gained liquidity in the public markets that would grant their company access to opportunities in the public markets to finance their expected growth. In anticipation of this merger, our business operations were placed in Media Sentiment, a wholly owned subsidiary of Debut, to be spun off as soon as practicable.The pre-Merger shareholders of DBI as of April 20, 2007, the “April 20 Shareholders,” are the sole shareholders of Media Sentiment, Inc. after the spinoff.April 20, 2007 was chosen as the record date during the negotiations leading up to the merger, so that those shareholders who pre-dated the commencement of negotiations would remain as shareholders following the spinoff. As part of the merger agreements, the parent company set aside into an escrow account the total of 3,640,650 outstanding shares. Contractually, only the pre-merger shareholders of record on April 20, 2007 received these shares. 11 Table of Contents We filed a registration statement on Form S-1/A to register the spinoff of the 3,640,650 shares. This registration statement went effective on August 12, 2008 and registered the issuance of the 3,640,650 shares of our common stock by DBI as a dividend to the April 20 Shareholders on the basis of one share of our common stock for each one share of DBI common stock. The April 20 Shareholders are considered underwriters in the offering. The spinoff is now completed and our outstanding stock consists of the 3,640,650 shares of common stock. Item 2.Properties Currently, we do not own any real estate. We are leasing our executive offices and research facility. Our principal offices are located at 529 Buchanan Street San Francisco, CA, 94102. We utilize dedicated computer equipment, which we lease from Godaddy.com for approx $500/month, to run our proprietary software, search the internet for media sentiment indicators, analyze search results, and provide results to our clients. Item 3.Legal Proceedings We are not a party to any pending legal proceeding. We are not aware of any pending legal proceeding to which any of our officers, directors, or any beneficial holders of 5% or more of our voting securities are adverse to us or have a material interest adverse to us. Item 4.Submission of Matters to a Vote of Security Holders No matters were submitted to a vote of our shareholders during the fourth quarter of our fiscal year ended December 31, 2009. PART II Item 5.Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities No Public Market for Common Stock There is presently no public market for our common stock. We have applied for listing our stock on the OTC Bulletin Board and received the symbol MSEZ on November 12, 2009. However, on November 20, 2009 our stock symbol was delisted from the OTC Bulletin Board for lack of market maker activity; however, the stock symbol is available for trading over the Pink Sheets market. We plan to re-apply for quotation on the OTC Bulletin Board immediately after this filing. However, we can provide no assurance that our stock will be tradable at any time. 12 Table of Contents Penny Stock The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a market price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the securities laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type size and format, as the SEC shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statement showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement as to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity for our common stock. Therefore, stockholders may have difficulty selling our securities. 13 Table of Contents Holders of Our Common Stock As of December 31, 2009, we had 3,640,440 shares of our common stock issued and outstanding, held by 145 shareholders of record. However, our CEO Marian Munz and his wife Tunde Munz hold convertible notes which gives them rights to convert into an additional 30,215,000 common shares. Dividends We currently intend to retain future earnings, if any, to finance the expansion of our business. As a result, we do not anticipate paying any cash dividends in the foreseeable future. In the event that a dividend is declared, common stockholders on the record date are entitled to share ratably in any dividends that may be declared from time to time on the common stock by our board of directors from funds legally available. There are no restrictions in our articles of incorporation or bylaws that restrict us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: 1. We would not be able to pay our debts as they become due in the usual course of business; or 2. Our total assets would be less than the sum of our total liabilities, plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. Securities Authorized for Issuance under Equity Compensation Plans We do not have any equity compensation plans. Item 6.Selected Financial Data A smaller reporting company is not required to provide the information required by this Item. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. 14 Table of Contents Products and Services More and more people are trading stocks by using online brokerage accounts. These investors and traders have the ability to press on a submit button and execute trades within seconds. Also, these online investors and traders have access to real time news coming directly from the publicly traded companies the moment they report their material events. We believe that there is a need for online management tools capable of processing the news and information at these online speeds. We have created the Media Sentiment® Pro package by bundling Heads Up™, Upper Hand™ and Big Movers™. We believe that MediaSentiment Pro is a unique product which adds value to the online financial information market. We use external data providers for the data necessary to produce the Upper Hand™ and Big Movers™ signals. We use the data from Reuters MetaStock and QuoteCenter platforms for the algorithms used to determine the Upper Hand™ signals. We use data from Knobias, Inc. for the algorithms used to determine the BigMovers™ signals. We have been successful at introducing our tools to early adopters via direct marketing activities. We have not had the necessary capital so far to market our new products in such a way that would allow us to gain sufficient market share to bring the company to profitability. Our intent is to bring the company to profitability during the following twelve months through additional financing of the marketing and sales activities. We will need to finance the marketing and sales activities through a combination of sales, strategic partnerships and external financing. External financing sources might include additional lines of credit or additional investments in the company.We will also continue to market the products directly to our target market via online or offline direct marketing activities. We generate recurring revenues from direct subscriptions to the MediaSentiment Pro product and from the MetaStock add-on product. MSI is currently conducting very limited marketing and sales operations. The majority of the sales of MediaSentiment Pro subscriptions at this time are sales of the add-on product. Currently, MSI has no new significant marketing campaigns for its product based on the financial condition of the company. If we are able to obtain necessary financing we may be able to enter into a new marketing and distribution arrangements and may be able to develop new advertising and direct marketing campaigns. However, no such assurance can be given that we will be able to obtain financing or enter into any new contracts. 15 Table of Contents Based on the operational developments described above and the lack of financing, management is currently evaluating our business. We will not be able to continue in the business of selling Media Sentiment® until we obtain financing. If we are unable to obtain financing, we will be forced to continue other business opportunities. The management believes that it could continue a significantly lower level of operations for up to 12 months. These minimal operations would be financed either by lines of credit obtained from commercial banks or from Marian Munz, our president or his family. Raising $1 million in equity financing would give us adequate financing for 12 months and would allow us to create a full time team and start significant marketing activities.We estimate that the use of the $1 million in equity financing would be: 45% Marketing & Sales, 40% General and Administrative and 15% Research and Development. Critical Accounting Policies We have included a discussion regarding our Critical Accounting Policies below, placing particular emphasis on those areas where significant levels of judgment are required and where judgments and uncertainties affecting the application of the policies and selection of estimates could result in materially different amounts being reported under different conditions or using different assumptions. Revenue Recognition We recognize net revenue when the earnings process is complete, as evidenced by: § an agreement with the customer; § delivery to and acceptance of the product by the customer has occurred; § the amount of the fees to be paid by the customer are fixed or determinable; and § collection of these fees is probable. If an acceptance period is contractually provided, license revenues are recognized upon the earlier of customer acceptance or the expiration of that period. In instances where delivery is electronic and all other criteria for revenue recognition have been achieved, the product is considered to have been delivered when the customer is provided the access code to download the software from the Internet. 16 Table of Contents Because of possible price fluctuations or technology obsolescence, subscription revenue will be deferred and recorded on a monthly basis as earned. Delivery, selling or other costs billed to the customers is included in net revenue and the related delivery, selling or other costs is included in the cost of selling subscriptions. Deferred Revenue Deferred revenue is customer deposits for unearned subscriptions. Product Development Where there is reasonable assurance of recovery, development costs are capitalized. Capitalization of costs ceases when the product is available for general release to customers. Annual amortization of capitalized costs is the greater of amortization computed using the straight-line method over the remaining estimated economic life of the product or computed using the ratio of the product’s current and anticipated future gross revenue. Results of Operations for the Twelve Months Ended December 31, 2009 and 2008 For the year ended December 31, 2009, we had revenue of $6,336 compared to revenue in the amount of $16,883 for the year ended December 31, 2008. The $10,547 decrease represented an 62 % decrease in revenue and it is primarily attributable to our lack of marketing expenditures. Of the $6,336 we earned in revenue during the year ended December 31, 2009, $5,459 is attributable to subscription sales of our research product, MediaSentiment™ while $877 of the revenue is attributable to advertising sales. Our operating expenses decreased $119,313 from $160,913 for the year ended December 31, 2008 to $41,600 for the year ended December 31, 2009. Our expenses for the year ended December 31, 2008 consisted of sales and marketing expenses of $2,161, office and other operating costs of $158,752.Our expenses for the year ended December 31, 2009 consisted of sales and marketing costs of $2,015, and office and other operating costs of $39,585.The decrease in expenses from the year of 2008 to the year of 2009 reflects our significantly reduced operating activity. We recorded other income of $32,582 for the year ended December 31, 2009, compared with $10,000 other income for the year ended December 31, 2008.The $10,000 for the year ended December 31, 2008 resulted from a legal expense payable at December 31, 2007 being paid by another company.The $32,582 for the year ended December 31, 2009 is comprised of $52,825 of debt forgiveness related to relief of credit card debt net of $20,243 of interest and tax expenses. Our net loss decreased by $ 131,348 from $134,030 for the year ended December 31, 2008 to a loss of$2,682 for the year ended December 31, 2009. This decrease was primarily attributable to significantly reduced operating activity in the year ended December 31, 2009, as compared with the same period in 2008 and to the debt forgiveness negotiated during the third quarter of 2009. Based upon the operational developments described above and the lack of financing, management is currently evaluating our business.We will not be able to continue in the business of selling MediaSentiment™ until we obtain financing. 17 Table of Contents 2009 Liquidity and Capital Resources As of December 31, 2009, we had current assets of $846 and current liabilities in the amount of $371,549. This resulted in a deficit in working capital in the amount of $370,703. $351,693 of the current liabilities are owed to related parties. Cash used by operations: Operating activities used $53,810 in cash for the year ended December 31, 2009, as compared to using $107,306 for the previous year. The reduction of our accounts payable by $38,169 was the primary reason for our negative operating cash flow for the year ended December 31, 2009. Cash provided by financing activities There were $48,150 net cash flows provided by financing activities during the year ended December 31, 2009, compared to $106,000 provided by financing during the year ended December 31, 2008. During year ended 2009, the financing was obtained by increases in notes payable to Marian and Tunde Munz, the CEO and his wife. Cash used in investing activities: The Company did not use cash for investing activities during the years ended December 31, 2009 and 2008. MSI currently faces a multitude of problems which have a significant impact on our operations. These problems each stem from a lack of financing and are interrelated. As a result of not having adequate financing for sales and marketing activities we have not been able to generate significant revenues. In addition, if we are not able to obtain adequate financing we will not be able to engage in any future sales or marketing activities and it is unlikely that other companies will be willing to offer our products to their user base. We will not be able to continue in the business of selling Media Sentiment® until we obtain financing. If we are unable to obtain financing, we will be forced to continue other business opportunities. Management believes that it could continue a significantly lower level of operations for up to 12 months. These minimal operations would be financed either by lines of credit obtained from commercial banks and from Marian Munz, our president or his family. Raising adequate equity financing would allow us to create a full time team and start significant marketing activities.We estimate that the use of the $1 million in equity financing would be: 45% Marketing & Sales, 40% General and Administrative and 15% Research and Development. If we are unable to obtain financing, we will be forced to continue other business opportunities. If we are forced to consider other business opportunities, we intend to seek out opportunities in the business services related industry in which we have some experience.However, it is impossible to predict the nature of business opportunity in which Media Sentiment, Inc. may participate in the future.As of this date, we have not searched out any such opportunity.We may be forced to enter an industry in which we do not already participate to continue as a going concern. 18 Table of Contents Going Concern Without raising additional capital the Company will not continue operations.Historically, the Company has incurred significant losses and negative cash flows from operations.As of December 31, 2009, the accumulated deficit was $2,353.223 and the negative working capital was $370,703. The negative working capital includes $351,693 in current notes payable and accounts payable owed to related parties. The Company plans to fund operations through private placements and a public offering.There is no assurance that these sources of capital will available to the Company in the future. Off Balance Sheet Arrangements As of December 31, 2009, there were no off balance sheet arrangements. Item 7A.Quantitative and Qualitative Disclosures About Market Risk A smaller reporting company is not required to provide the information required by this Item. 19 Table of Contents Item 8.Financial Statements and Supplementary Data Index to Financial Statements Required by Article 8 of Regulation S-X: Audited Financial Statements: F-1 Report of Independent Registered Public Accounting Firm F-2 Balance Sheets as of December 31, 2009and 2008; F-3 Statements of Operations for the years ended December 31, 2009 and 2008, and the period from October 1, 2009 (inception of development stage)to December 31, 2009 F-4 Statement of Stockholders’ Deficit for period from inception to December 31, 2009; F-5 Statements of Cash Flows for the years ended December 31, 2009 and 2008, and the period from October 1, 2009 (inception of development stage) to December 31, 2009 F-6 Notes to Financial Statements 20 Table of Contents Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com Report of Independent Registered Public Accounting Firm To the Board of Directors of Media Sentiment, Inc. San Francisco, California We have audited the accompanying balance sheet of Media Sentiment, Inc. (the “Company”) as of December 31, 2009 and 2008, and the related statements of operations, stockholder’s deficit, and cash flows for the periods then ended and the period from October 1, 2009 (inception of development stage) through December 31, 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Media Sentiment, Inc. as of December 31, 2009 and 2008 and the results of its operations and its cash flows for the years then ended and for the period from October 1, 2009 (inception of development stage) through December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the financial statements, the Company has negative working capital, has received limited revenue from sales of products or services, and has incurred losses from operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans with regard to these matters are described in Note 3. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Silberstein Ungar, PLLC Bingham Farms, Michigan April 15, 2010 F-1 Table of Contents MEDIA SENTIMENT, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS AS OF DECEMBER 31, 2 December 31, December 31, ASSETS Current Assets Cash $ $ Accounts receivable 0 Prepaid expenses 0 Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Liabilities Current Liabilities Accounts payable and accrued expenses $ $ Accounts payable – related party Notes payable – related party Total Current Liabilities Stockholders' Deficit Common stock: 100,000,000 shares authorized; $.001 par value; 3,640,440 shares issued and outstanding Additional paid-in capital Accumulated deficit Total Stockholders’ Deficit TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of the financial statements. F-2 Table of Contents MEDIA SENTIMENT, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 PERIOD FROM OCTOBER 1, 2009 (INCEPTION OF DEVELOPMENT STAGE) TO DECEMBER 31, 2009 December 31, 2009 December 31, 2008 From October 1, 2009 (Inception ofdevelopment stage) to December 31, 2009 REVENUES $ $ $ OPERATING EXPENSES Sales and marketing expenses Operating and administrative expenses TOTAL OPERATING EXPENSES OPERATING LOSS OTHER INCOME (EXPENSE) Forgiveness of debt 0 Interest and Taxes 0 TOTAL OTHER INCOME (EXPENSE) NET LOSS $ $ $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED NET LOSS PER SHARE: BASIC AND DILUTED $ $ The accompanying notes are an integral part of the financial statements. F-3 Table of Contents MEDIA SENTIMENT, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF STOCKHOLDERS’ DEFICIT AS OF DECEMBER 31, 2009 Common Stock Additional Accumulated Shares Amount Paid in Capital Deficit Total Balance, December 31, 2007 $ Net loss for the year ended December 31, 2008 - - - Balance, December 31, 2008 Net loss for the year ended December 31, 2009 - - - Balance, December 31, 2009 $ The accompanying notes are an integral part of the financial statements. F-4 Table of Contents MEDIA SENTIMENT, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 PERIOD FROM OCTOBER 1, 2009 (INCEPTION OF DEVELOPMENT STAGE) TO DECEMBER 31, 2009 December 31, 2009 December 31, 2008 From October 1, 2009 (Inception of development stage) to December 31, 2009 Cash Flows from Operating Activities: Net loss for the period $ $ $ Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities: Depreciation and amortization 0 0 0 Changes in Assets and Liabilities (Increase) decrease in accounts receivable Decrease in prepaid expenses (Decrease) in accounts payable and accrued expenses Increase (decrease) in accounts payable – related party Net Cash Used in Operating Activities Cash Flows from Financing Activities: Proceeds from notes payable-related party Net Cash from Financing Activities: Net Decrease in Cash Cash – Beginning Balance Cash – Ending Balance $ $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $
